DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scanner attachment surface part, document exit surface part and document feed surface part in claims 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP Pub 2001-245117 (Pub Date: 9/9/2001)) in view of Terada (US Pub 2006/0261539).

Re claim 1: Yoshikawa discloses an image forming apparatus comprising: 


[0021]In FIG. 1, reference numeral 1 denotes an image reading apparatus body, and a hook portion 1 a for attaching a reading unit unit (a housing, a handy scanner) 2 is set on both ends of the apparatus main body 1 on the upper surface of the apparatus main body 1, and the reading unit unit 2 is placed on the upper surface of the pedestal portion 1 c near both ends. The 2 hook portions 1 a, which are installed on both right and left sides of the device main body 1 by the 2 hook portions 1 a, are engaged with each other so as to be detachable from the apparatus main body 1.[0025]Reference numeral 7 denotes a white thin plate having a leaf spring property, which serves as a reference for adjusting an adhesion type image sensor (image reading member) 9 mounted in the reading unit 2 and also has a function of pressing a document to a sensor surface.[0026]Referring to FIG. 1 and FIG. 3, a conveying means 3 is a paper conveying roller, and a gear 3 a is mounted near an end portion of the conveying means and rotatably meshes with a gear 14,15 a which is press-fitted onto a rotating shaft of a motor 16 which is a driving source via a gear train 16.

[0027]Therefore, when the reading unit unit 2 is attached to the apparatus main body 1 as in the state shown in FIG. 2 and operated, the motor 16 rotates in the CCW direction. The sheet conveying roller 3 rotates in the CW direction via a gear train, and nips and conveys the document 8 by the rotation of the pinch roller 11 and the sheet conveying roller 3 provided in the reading unit unit 2 facing the conveying roller 3.[0028]Image data on an original 8 conveyed by a paper conveying roller 3 is read in accordance with a sequence set in advance by a sensor part 9 a of an image sensor 9.


    PNG
    media_image1.png
    174
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    192
    257
    media_image2.png
    Greyscale


configured to read an image of a document fed thereinto through the document inlet and discharge the document through the document outlet (e.g. the scanner is used to accept a document in an inlet area, read the document with the sensor (9) and discharge a document in the rear of the scanner area, which is disclosed in ¶ [31] and [32].); and 
[0031]In FIG. 3, the reading unit unit 2 is mounted on an upper surface of the apparatus body 1, and the contact type image sensor 9 is brought into contact with the base portion 1 c so as to rotate about the center of rotation boss 9 b against the urging force of the coil spring 10, so that its posture is kept horizontal. At this time, the reading unit 2 is also configured to be horizontal.[0032]In a state where the reading unit 2 is mounted on the apparatus body 1, the sensor unit 9 a of the image sensor 9 and the document can be brought into close contact with each other by being urged by the coil spring 10.[0033]In FIG. 4, when the reading unit unit 2 is removed from the apparatus main body 1, as described above, the contact type image sensor 9 is rotated in the direction of the arrow CW by the urging force of the coil spring 10 in the Y direction until it is defined by the stopper 2 b in the direction of the CW direction, and the predetermined angle is maintained.[0034]In this state, when the reading unit unit 2 is placed on the document 8 placed on a horizontal plane as shown in FIG. 5, the sensor unit 9 a located on the lower surface of the contact-type image sensor 9 is set so as to horizontally abut on the document 8, while the pinch roller 11 is also in contact with the document 8.[0035]In this state, by moving the reading unit unit 2 in the direction of the arrow XX in FIG. 5, the image information of the document 8 is detected, so that it is possible to keep the state in close contact with the document 8 without responding to the shaking, the shake, and the like of the moving user of the reading unit unit 2, thereby improving the accuracy of the reading.

an apparatus body to which the scanner device is attached (e.g. the scanner is attached to a main body in order to allow for scanning, which is disclosed in ¶ [32] above.), 
wherein: 
the scanner device is detachably attached to a top surface of the apparatus body (e.g. the scanner device can be detached from the main body and used in a different manner than being attached, which is disclosed in ¶ [21] and [33] above.); and 
the top surface of the apparatus body functions as a guide surface guiding the document when the scanner device is used (e.g. the top of the apparatus body contains guides that are used to guide a document through a scanner device for scanning, which is disclosed in ¶ [23].).  

[0022]FIG. 1 shows a state in which the reading unit unit 2 is removed, and FIG. 2 shows a state in which the reading unit unit 2 is attached to the apparatus body 1.[0023]Reference numerals 1 b and 4 denote paper guides guiding both sides of an original (object to be read). Reference numeral 5 denotes a sheet detection SW, which determines whether the document is set at a predetermined position when the reading unit 2 is fixed to the apparatus body 1 and operated.

However, Yoshikawa fails to specifically teach the feature of image forming apparatus body.
However, this is well known in the art as evidenced by Terada.  Similar to the primary reference, Terada discloses a scanner at the top portion of a printer (same field of endeavor or reasonably pertinent to the problem).    
Terada discloses image forming apparatus body (e.g. a printer with a space on the top of the printer where a scanner is located.  This arrangement saves space on the overall device, which is disclosed in ¶ [45].).

[0045] An embodiment of the present invention will be explained below with reference to the accompanying diagrams. FIG. 1 is a diagram showing an external structure of a multi-function device 1 (image-forming apparatus) according to the embodiment of the present invention. The multi-function device (MFD) 1 integrally includes a printer section 2 at a lower portion, and a scanner section 3 at an upper portion, and which has functions such as a printer function, a scanner function, and a copy function. The functions other than the printer function and the scanner function are arbitrary functions. Further, a plurality of paper feeding cassettes and an auto document feeder (ADF) may be provided to the scanner section 3 of the multi-function device 1. 

[0050] As shown in FIG. 2, the scanner section 3 is integrated with a housing constructing the scanner section 3, and is openable/closable such that the upper side of the printer section 2 is opened (exposed). Specifically, a lower tip of one end side in a side surface of the scanner section 3 and an upper tip of one end side in a side surface of the printer section 2 are connected by a hinged structure (hinge) The other end side of the scanner section 3 is rotatable (pivotable, turnable) upwardly, with the hinge as the axis of rotation. Accordingly, an upper surface of the printer section 2 is exposed, and the auxiliary tray 19 can be accommodated as will be described later. Further, by opening the scanner section 3, maintenance jobs such as jamming treatment (measures taken when jamming occurs) and replacement of an ink cartridge can be performed easily.

Therefore, in view of Terada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an image forming apparatus body, incorporated in the device of Yoshikawa, in order to have a compact scanner over a printer that can accommodate a feed tray, which allows for a small space to install the printer and compact design of printer and scanner components when using the printer (as stated in Terada ¶ [08]-[11]).  

Re claim 2: The teachings of Yoshikawa in view of Terada are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 1, wherein the scanner device is configured to be slidable in a predetermined direction along the top surface of the image forming apparatus body in a state of being attached to the top surface of the image forming apparatus body.  

Terada discloses wherein the scanner device is configured to be slidable in a predetermined direction along the top surface of the image forming apparatus body in a state of being attached to the top surface of the image forming apparatus body (e.g. as disclosed by figure 6, the scanner section is connectable to the printer in a manner that allows for the sliding of the scanner portion to the front of the printer on the top surface of the overall device, which is disclosed in ¶ [77].).

[0077] Further, the structure of the multi-function device 1 described above is an example of the image-forming apparatus according to the present invention, and the structure can be modified as appropriate within a scope of the gist of the present invention. In this embodiment, the scanner section 3 is connected by a hinged structure to the printer section 2 on a lower tip of one end side in the side surface of the scanner section 3, and the other end side of the scanner section 3 is opened by turning upward. However, other structure can be adopted as an opening-closing structure of the scanner section 3. For example, as shown in FIG. 6, the scanner section 3 may be connected to the printer section 2 so as to be slidable toward the front-surface side, and by sliding the scanner section 3 toward the front-surface side, tray accommodating section 41 of the printer section 2 may be opened/closed such that the tray accommodating section 41 is opened. Further, when the scanner section 3 is slid in this manner, the paper feeding arm 43 is swung upwardly so that the paper feeding roller 42 is retracted to the roller accommodating section 44. Thus, during the sliding movement of the scanner section 3, the paper feeding roller 42 and the paper feeding arm 43 are prevented from making a contact with various members of the printer section 2. 



    PNG
    media_image3.png
    436
    315
    media_image3.png
    Greyscale



Therefore, in view of Terada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the scanner device is configured to be slidable in a predetermined direction along the top surface of the image forming apparatus body in a state of being attached to the top surface of the image forming apparatus body, incorporated in the device of Yoshikawa, in order to have a compact scanner over a printer that is slidable, which allows for access to components inside the printer for repair and checking internal areas (as stated in Terada ¶ [77]).  

Re claim 3: The teachings of Yoshikawa in view of Terada are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 2, wherein: 
one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed; and 


However, this is well known in the art as evidenced by Terada.  Similar to the primary reference, Terada discloses a scanner at the top portion of a printer (same field of endeavor or reasonably pertinent to the problem).    
Terada discloses wherein: 
one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed (e.g. as seen in figure 6 above, the printer contains a vertical side that connects the top and bottom halves of the printer.  This side contains a manual feed tray (19) that is used to feed sheets into the printer in an inlet in order to perform a printing operation, which is disclosed in ¶ [52] and [78].); and 

[0052] FIG. 3 is a diagram showing an internal structure of the multi-function device 1. As shown in FIG. 3, an inclined separation plate 22 is provided on the device rear-surface side of the paper feeding tray 20 which is provided on a bottom side of the multi-function device 1. The inclined separation plate 22 is provided for separating and guiding the recording paper stacked in the paper feeding tray 20. Further, the transporting path 23 is curved to be directed upward from the inclined separation plate 22, and is further bent toward the front-surface side of the apparatus (multi-function device 1) and is extended substantially horizontally toward the front surface. The transporting path 23 is formed to reach the paper 

[0078] Further, in this embodiment, the paper feeding roller 42 and the paper feeding arm 43 are driven by the carriage motor of the scanner section 3. However, the paper feeding roller 42 and the paper feeding arm 43 may be driven by transmitting the drive from the transporting motor of the printer section 2 to the paper feeding roller 42 and the paper feeding arm 43. Furthermore, in this embodiment, the open end 36 of the auxiliary transporting path 35 is opened to the rear-surface side of the apparatus, and the auxiliary tray 19 is provided to be projected toward the rear-surface side of the apparatus. However, the positions at which the auxiliary transporting path 35 and the auxiliary tray 19 are provided, respectively, are not limited to be on the rear-surface side of the apparatus, and may be provided on any one of sides of the apparatus upon taking into consideration the arrangement of the paper feeding tray 20 and the paper discharging tray 21, the shape of the transporting path 23, and the like. 

the scanner device is configured to be slidable between an end located on the sheet feed tray side and an end located on a side opposite to the sheet feed tray side on the top surface of the image forming apparatus body (e.g. as seen in figure 6, the scanner device slides between the end where the manual feed tray is located and to the 

Therefore, in view of Terada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein: one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed; and the scanner device is configured to be slidable between an end located on the sheet feed tray side and an end located on a side opposite to the sheet feed tray side on the top surface of the image forming apparatus body, incorporated in the device of Yoshikawa, in order to a compact scanner over a printer that can accommodate a feed tray, which allows for a small space to install the printer, compact design of printer and scanner components when using the printer and which allows for access to components inside the printer for repair and checking internal areas (as stated in Terada ¶ [08]-[11] and [77]).  

Re claim 10: The teachings of Yoshikawa in view of Terada are disclosed above.
Yoshikawa discloses the image forming apparatus of claim 1, wherein the scanner device is configured as an optional device later-attachable to the top surface of the image forming apparatus body (e.g. the scanner device can be detached from the main .  


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, as modified by Terada, as applied to claim 1 above, and further in view of Hashimoto (US Pub 2007/0047028).

Re claim 4: The teachings of Yoshikawa in view of Terada are disclosed above. 
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 1, wherein the scanner device is configured to be rotatable about an axis vertical to the top surface of the image forming apparatus body in a state of being attached to the top surface of the image forming apparatus body.  
However, this is well known in the art as evidenced by Hashimoto.  Similar to the primary reference, Hashimoto discloses rotation of a scanner portion of the MFP (same field of endeavor or reasonably pertinent to the problem).    
Hashimoto discloses wherein the scanner device is configured to be rotatable about an axis vertical to the top surface of the image forming apparatus body in a state of being attached to the top surface of the image forming apparatus body (e.g. figure 1 contains a vertical axis that is connected to a support member that allows for the scanner device to be rotated in a vertical manner on the MFP.  The scanner rotates while still being attached to the top surface of the MFP, which is disclosed in ¶ [30]-[32] and [36].).

[0030] The image forming unit 1 has a configuration as mentioned above. In accordance with an image signal optically read by the image reading unit 2 or the electronic data captured from a personal computer, a full-color image is formed on the recording sheet 4 by a known electrophotography process; namely, electrification, exposure, development, transfer, and fixing operations. The recording sheet 4 is output in the direction of arrow D, and piled on the output sheet tray 19 (see FIG. 1). 
[0031] In an upper portion of the image forming unit 1, an open-close support member 20 for supporting the image reading unit 2 so that the image reading unit 2 can open and close is provided spaced away from the output sheet tray 19. The open-close support member 20 includes a support shaft and a shaft bearing. The image reading unit 2 opens and closes around the open-close support member 20 in the direction of arrow A with respect to the image forming unit 1 (see FIG. 1). 
[0032] An arm support member 21 is provided in the upper portion of the image forming unit 1. A base end portion of each of arms 22 is pivotally supported by the arm support member 21. As shown in FIG. 7, the entirety of each of the arms 22 has a prismatic shape, and an end portion of the arm has a round portion 23. A projection portion 24 projects monolithically from a side surface of the end portion. 

[0036] The automatic document feeder 3 which is placed on the image reading unit 2 and feeds a document sequentially to the image reading unit 2 is joined to an open-close support member 27 so as to open and close in the direction of arrow B. As shown in FIG. 5, the automatic document feeder 3 is provided with a document tray 28 on which a document is to be placed. As shown in FIG. 1, the open-close support member 27 and the open-close support member 20 are provided on; e.g., the same side of the image forming apparatus.

Therefore, in view of Hashimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the scanner .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, as modified by Terada and Hashimoto, as applied to claim 4 above, and further in view of Ueda (US Pub 2010/0141977).

Re claim 5: The teachings of Yoshikawa in view of Terada and Hashimoto are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 4, wherein: 
one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed; and 
the scanner device is configured to be rotatable between a position at which it extends parallel to an edge located on the sheet feed tray side and a position at which it 

However, this is well known in the art as evidenced by Terada.  Similar to the primary reference, Terada discloses a scanner at the top portion of a printer (same field of endeavor or reasonably pertinent to the problem).    
Terada discloses wherein:
one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed (e.g. as seen in figure 6 above, the printer contains a vertical side that connects the top and bottom halves of the printer.  This side contains a manual feed tray (19) that is used to feed sheets into the printer in an inlet in order to perform a printing operation, which is disclosed in ¶ [52] and [78] above.); and 
the scanner device is configured to be rotatable between a position at which it extends parallel to an edge located on the sheet feed tray side (e.g. as seen in figure 3 and figure 5, when the scanner is in the lowered position, the back section of the scanner (42) is extended in a parallel manner with the back wall of the printer section, which is disclosed in ¶ [75].).

[0075] After making the auxiliary tray 19 to be in the accommodation posture in this manner, the scanner section 3 which has been opened upward is closed as shown in FIG. 5. Accordingly, the auxiliary tray 19 is accommodated in the multi-

Therefore, in view of Terada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein: one side surface of the image forming apparatus body connecting the top surface and a bottom surface of the image forming apparatus body has formed therein a sheet inlet through which a sheet for printing is fed into the image forming apparatus body, and has provided thereon a sheet feed tray onto which a sheet to be fed to the sheet inlet is placed; and the scanner device is configured to be rotatable between a position at which it extends parallel to an edge located on the sheet feed tray side, incorporated in the device of Yoshikawa, in order to a compact scanner over a printer that can accommodate a feed tray, which allows for a small space to install the printer, compact design of printer and scanner components when using the printer and which allows for access to components inside the printer for repair and checking internal areas (as stated in Terada ¶ [08]-[11] and [77]).  
	

	However, this is well known in the art as evidenced by Ueda.  Similar to the primary reference, Ueda discloses a scanner device with a movable reading unit (same field of endeavor or reasonably pertinent to the problem).    
	Ueda discloses a position at which it extends perpendicularly to the edge on the top surface of the image forming apparatus body as viewed in plan view (e.g. the scanner section can be positioned in a manner to be perpendicular to the stay (2h or 2g) that is shown in figure 8, wherein the explanation of the stay is in ¶ [62].  The vertical arrangement of the scanner while the horizontal arrangement of the stay shows an orthogonal arrangement of these MFP components, which is disclosed in ¶ [75]-[79].).

[0062] The stay 2g has more thickness in left and right directions than the stay 2h in consideration of intensity. In the present embodiment, the electric power source unit 31, the driving motor 32, the gears 33a-33c, the control foundation board 34, the high voltage foundation board 35 and the cables 36a, 36b, are furnished below the rotation fulcrum axis 71 (referring to FIGS. 2A and 2B), in the present embodiment, below the stay 2g in which the rotation fulcrum axis 71 is furnished. According to such furnishings structure, the compound apparatus 1A can put space of the width direction to practical use effectively with securing intensity of the stay 2g.

[0074] <Rotation Operation of the Scanner Section 3> 
[0075] Continuously, it is to explain about an operation that drives the scanner section 3 rotate with respect to the printer 
[0076] As shown by FIG. 2A and FIG. 2B, the scanner section 3 is axially supported capable of rotating with respect to the left end part of the printer section 2 (stay 2g) through a rotation fulcrum axis 71 that extends to the front and back directions. In the present embodiment, the rotation fulcrum axis 71 is fixed with respect to the scanner section 3, and is supported capable of rotating by being inserted into a rotation fulcrum axis use ditch 74 furnished in the stay 2g. 
[0077] Then, in conditions of opening the seamier section 3 as shown by FIG. 7A, a stopper wall 72 furnished in the flat bed unit 40 and a stopper wall 73 furnished in the stay 2g are contacted as shown by FIG. 7B, consequently the rotation region of the scanner section 3 is regulated within 90 degrees (from parallel to verticality with respect to the printer section 2). Like this, in conditions of opening the scanner section 3, as shown by FIG. 8, it becomes possible to access from the upper open mouth of the box body 2a to the image forming mechanism section 20 of the compound apparatus 1A through driving the top cover 2f rotate, and the inside maintenance and the expendable article (print process cartridge 23a) change of the image forming mechanism section 20 becomes possible. 
[0078] In the present embodiment, because the rotation fulcrum axis 71 of the scanner section 3 is furnished on the left side of the image forming mechanism section 20 and the scanner section 3 can rotate to a position that becomes vertical (perpendicular) with respect to the printer section 2, the scanner section 3 does not disturb an open operation of the top cover 2f. Further, because the automatic manuscript conveying apparatus 53 is furnished on the side of the rotation fulcrum axis 71, the position of the center of gravity of the scanner section 3 becomes near the rotation fulcrum axis 71. For this reason, the load moment surrounding the rotation fulcrum axis 71 of the scanner section 3 becomes small, and the operation function is improved. 
[0079] Further, in the present embodiment, because the rotation fulcrum axis 71 is furnished on the left side of the compound 

Therefore, in view of Ueda, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a position at which it extends perpendicularly to the edge on the top surface of the image forming apparatus body as viewed in plan view, incorporated in the device of Yoshikawa, as modified by Terada, in order to have a scanner move between a flat position and orthogonal position relative to another printer component, which allows for easier access to the inside of the MFP by providing components that allow for easier rotational movement of the scanner (as stated in Ueda ¶ [02]-[05]).  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, as modified by Terada, as applied to claim 1 above, and further in view of Manabe (US Pub 2002/0196481).

Re claim 6: The teachings of Yoshikawa in view of Terada are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 1, wherein: 
the top surface of the image forming apparatus body has a scanner attachment surface part to which the scanner device is attached, and a document exit surface part 
the scanner attachment surface part is formed at a position lower than the document exit surface part by a predetermined amount.  
However, this is well known in the art as evidenced by Manabe.  Similar to the primary reference, Manabe discloses a slidable scanner on the top of a printer (same field of endeavor or reasonably pertinent to the problem).    
Manabe discloses wherein: 
the top surface of the image forming apparatus body has a scanner attachment surface part (interpretation: the scanner device is fixed to a scanner attachment surface part of a top surface of the image forming apparatus body, which is disclosed on page 20.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) to which the scanner device is attached, and a document exit surface part (interpretation: a surface for receiving thereon a document discharged from the scanner device after being subjected to the document image reading operation, and the document exit surface part is composed of a rectangular horizontal surface that occupies the area exclusive of the scanner attachment part of the top surface of the image forming apparatus body, which is disclosed on page 21.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) onto which the document discharged through the document outlet of the scanner device is discharged (e.g. the scanner portion of the printer has a slide configuration and the lever is used to engage the scanner in a manner to attach the scanner to the overall body, which is 

[0042] The slide configuration of the image reading portion B will be described below. FIG. 2 is a perspective illustration illustrating the slide configuration of the image forming portion A and the image reading portion B, which shows a dismounted state of the original feeding apparatus C to be fixed on the image reading portion B. 
[0043] The image forming portion A and the image reading portion B are supported to each other by bosses 1a and rail guide 1b formed on the frame 1 of the image reading portion B and by rail guides 14a and bosses 14b provided on the top surface portion on the image forming portion A side, and the image reading portion B is configured to be slid to the left in FIG. 3 relative to the image forming portion A when a lever 15 shown in FIG. 3 is pulled in the direction indicated by the arrow X (the shift direction). When the image reading portion B is slid in the shift direction relative to the image forming portion A, the region above the process cartridge 6 becomes largely open (see FIG. 3). In this state an operator can perform various processes including replacement of the process cartridge 6, handling a jam of a recording medium 8 in the conveying operation, and so on. After completion of these processes, the operator slides the image reading portion in the opposite direction (return direction) to the direction indicated by the arrow X. Therefore, the above configuration facilitates the various processes including the cartridge replacement process and others. 

[0048] A conveying roller pair 109, 110 for discharging the original on the original glass stand 4 is provided downstream of the platen roller 108. A discharge roller pair 111, 112 for discharging the original onto a discharge tray 118 is located further downstream.


Therefore, in view of Manabe, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein: 
the top surface of the image forming apparatus body has a scanner attachment surface part to which the scanner device is attached, and a document exit surface part onto which the document discharged through the document outlet of the scanner device is discharged; and 
the scanner attachment surface part is formed at a position lower than the document exit surface part by a predetermined amount, incorporated in the device of Yoshikawa, as modified by Terada, in order to have an attachment on the scanner to accommodate a mechanism for sliding in a certain manner, which decreases the variation in the position of the barycenter in the sliding operation and reduces the size of the printer (as stated in Manabe ¶ [18]).  

Re claim 7: The teachings of Yoshikawa in view of Terada and Manabe are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 6, wherein a lower end of the document outlet of the scanner device is set such that it is positioned at a height equivalent to but not lower than a height of the document exit surface part.  

Manabe discloses wherein a lower end of the document outlet of the scanner device is set such that it is positioned at a height equivalent to but not lower than a height of the document exit surface part (e.g. as seen in figure 1, the document outlet of the scanner is not lower than the height of the document exit surface part and is positioned where areas of the document exit surface is equivalent to the document outlet, which is disclosed in ¶ [48] above and figure 5.).

[0046] FIG. 5 is a front sectional illustration of the original feeding apparatus C. The original feeding apparatus C has an original tray 102 on which originals are stacked with their image surfaces facing downward; a pickup roller 103 at a position in which it is opposite to the originals; and a separating portion consisting of a pad 104 and a separating roller 105, downstream of the pickup roller 103. The pickup roller 103 is pivotable on the center of rotation of the separating roller 105 so as to be in contact with the uppermost original (last page) of the original stack with their image surfaces facing downward. 
[0047] An original set sensor 141 is disposed between the pickup roller 103 and the separating roller 105 to detect whether an original is present on the original tray 102. A registration roller pair 106, 107 is located downstream of the separating roller 105. An ante-registration sensor 142 is provided between the separating roller 105 and the registration roller pair 106, 107 to determine a conveyance amount for conveying the original to the registration rollers 106, 107 by the separating roller 105. Downstream of the registration roller pair 106, 107, a platen roller 108 is provided so as to be able to convey the original while urging the original against the original glass stand 4 of the frame 1 of the image reading portion B. 




Re claim 8: The teachings of Yoshikawa in view of Terada are disclosed above.
However, Yoshikawa fails to specifically teach the features of the image forming apparatus of claim 1, wherein: 
the top surface of the image forming apparatus body has a scanner attachment surface part to which the scanner device is attached, and a document feed surface part  onto which a document to be fed to the document inlet of the scanner device is placed; 
the scanner attachment surface part is formed at a position lower than the document feed surface part by a predetermined amount; and 
the predetermined amount is set such that the document feed surface part is located at a height not higher than a height of an upper edge of the document inlet and not lower than a height of a lower edge of the document inlet.  

Manabe discloses wherein: 
the top surface of the image forming apparatus body has a scanner attachment surface part to which the scanner device is attached, and a document feed surface part (interpretation: the area exclusive of the scanner attachment part of the top surface of the image forming apparatus body constitutes a document feed surface part onto which a document to be fed into the scanner device is placed.  The document feed surface part is connected to the scanner attachment surface part by a vertical surface that extends in the front-rear direction and forms a wall surface of the recess, which is disclosed on page 25.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) onto which a document to be fed to the document inlet of the scanner device is placed (e.g. the scanner has a lever that is considered as a scanner attachment part that is attached to a part on the top part of the printer part of the MFP, which is shown in figure 1, part (21), which is further explained in ¶ [42] and [43] above.); 
the scanner attachment surface part is formed at a position lower than the document feed surface part by a predetermined amount (e.g. the lever (15) that attaches to the printer part is lower than the document feed surface where a sheet is fed into the scanner, which is shown in figures 1 and 3.  See ¶ [42] and [43] above for information on the lever.); and 


Therefore, in view of Manabe, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein: the top surface of the image forming apparatus body has a scanner attachment surface part to which the scanner device is attached, and a document feed surface part onto which a document to be fed to the document inlet of the scanner device is placed; the scanner attachment surface part is formed at a position lower than the document feed surface part by a predetermined amount; and the predetermined amount is set such that the document feed surface part is located at a height not higher than a height of an upper edge of the document inlet and not lower than a height of a lower edge of the document inlet, incorporated in the device of Yoshikawa, as modified by Terada, in order to have an attachment on the scanner to accommodate a mechanism for sliding in a certain manner and a specific arrangement of the document inlet, which contributes to reducing the size of the printer (as stated in Manabe ¶ [24] and [25]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, as modified by Terada and Manabe, as applied to claim 8 above, and further in view of Wilsher (USP 9781283).

Re claim 9: The teachings of Yoshikawa in view of Terada and Manabe are disclosed above.

a side surface of the image forming apparatus body located on the end portion side has provided thereon an exit tray configured to receive the document discharged through the document outlet of the scanner device.  

However, this is well known in the art as evidenced by Wilsher.  Similar to the primary reference, Wilsher discloses a detachable scanner portion onto a MFP body (same field of endeavor or reasonably pertinent to the problem).    
Wilsher discloses wherein: the scanner attachment surface part is formed on an end portion of the top surface of the image forming apparatus body (e.g. the document handler connection is used as a scanner attachment surface part that is on the top surface of the MFP body, which is shown in figure 1, col. 3, ll. 30-60.); and 

(16)    As shown in FIG. 1, exemplary printing systems herein include a printer 204 and a separate document handler 230 connectable to, and disconnectable from, the printer 204. The document handler 230 has an outer casing 232 (with a relative "top" and "bottom" oriented opposite one another, as shown in the drawings). The printer 204 has document handler connection features 120. The document handler 230 is a detachable document handler 230, and is not necessarily always connected to the printer 204. 
(17)    As shown in FIG. 2A, the document handler 230 has hinged connectors 122 on the exterior of an outer casing 232 of the document handler 230. The hinged connectors 122 are sized and shaped to connect to the document handler connection features 120 of the printer 204. For example, the document handler connection features 120 can be threaded openings, slots, 

a side surface of the image forming apparatus body located on the end portion side has provided thereon an exit tray configured to receive the document discharged through the document outlet of the scanner device (e.g. the scanner contains an exit tray on top of the end portion side that contains the connectors that is used to receive a document discharged from the scanner after a scanning operation, which is shown in figure 2A and col. 3, ll. 61-col. 4, ll. 2.).

(18)    As can be seen in FIG. 2A, the bottom surface 234 of the outer casing 232 of the document handler 230 includes a transparent platen 108, and a document tray 112 is included as part of the top of the outer casing 232. A moveable internal scanner 106 is located within the outer casing 232, and can be seen through the transparent platen 108 in FIG. 2A. All scanners herein can be any form of optical scanner, whether currently known or developed in the future, and can include an array of optical detectors, lights, etc. 

.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasue discloses a scanner that slides on the top of a printer body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672